                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  PHILLIP S. PEPPER and KAYLIN L.
  CLINTON,                                          NO. 3:19-cv-00758
        Plaintiffs,
                                                    (JUDGE CAPUTO)
               v.
  TIMOTHY J. COVINGTON,
        Defendant.
                                        ORDER
      NOW, this 31st day of May, 2019, IT IS HEREBY ORDERED that Plaintiffs
are given leave to file an amended complaint within twenty-one (21) days from the date
of entry of this Order. If Plaintiffs fail to do so, the action will be dismissed.


                                                   /s/ A. Richard Caputo
                                                   A. Richard Caputo
                                                   United States District Judge
